Case 1:15-cr-00415-RMB Document 130 Filed 11/14/19 Page 1 of 2

LAWRENCE V. CARRA
ATTORNEY AT LAW
114 OLD COUNTRY ROAD
MINEOLA, NEW YORK [1501
lawcarra@aal.com

FAX

TELEPHONE
516-742-0299

516-742-1135

November 14, 2019

 

 

VIA ECE MEMO ENDORSED SDC SDNY

? 2 DOCUMENT -

. RLECTRONICALLY FILED
Hon. Richard M. Berman

United States District Court Judge DOC if
United States Courthouse 1 DATE FILED: LN t G

 

 

 

 

 

 

 

 

 

 

500 Pearl Street 4-
New York, NY 10007-1312

Re: United States v. Johnnie Miranti
Docket No,; 15-CR-00415 (RMB)

- Dear Hon, Berman:

As you may recall, {am one of the attorneys for Johnnie Miranti who was sentenced by you to a term
of eight months incarceration to be followed by three years of supervised release. Mr. Miranti
surrender to the custody of the United States Bureau of Prisons (“BOP”) on June 14, 2017 and was
released on January 4, 2018. Since that time, he has been under the supervision of the United States
Probation Department and most recently supervised by PO Vincent Danielo.

I write, without objection, from the Probation Department to respectfully request that the Court grant
Mr, Miranti an early termination from his term of supervised release, Enclosed herein as Exhibit A
is an e-mail correspondence from PO Vincent Danielo tendered in response to Mr. Miranti’s request
for early release wherein PO Daniclo replies “you fit our policy for early termination, we would not
object.”

Your Honor may recall that Mr. Miranti is 44 years of age and plead guilty to a violation of Title 18
U.S.C, 1955. Mr. Miranti accepted responsibility for his conduct through his plea of guilty. Mr.
Miranti is married to Dr, Mary Andrea Miranti and the marriage has produced three children; Sophia
(age 6), Rocco (age 4) and Milania (age 2). Since his release from custody, Mr. Miranti has re-
established his role as a husband, father and son. Mr. Miranti is presently employed as a Manger at
a car wash located it Copiague, New York and works well over 40 hours a week. Mr. Miranti has
also joined the Copiague Chamber of Commerce as is active as a community member joining in
many fund raisers and community events.

 

 
Case 1:15-cr-00415-RMB Document 130 Filed 11/14/19 Page 2 of 2

Predicated upon the foregoing, it is respectfully submitted that Mr. Miranti is a prototypical
candidate for early termination from his remaining term of supervision, As noted earlier, PO
Danielo offers no objection to the within application.

Thank you for your consideration,

oe

awrence V. Carra’

   

LVCiag
Enc.
cc: PO Danielo (via e-mail fo: Vincent_Danielo@nyep.uscourts.gov)

80 ORDERED

 

HOM. RICHAR/AL BERMAN

 

The Cow will held «

conteaunce om ''/25 J14
ay 10:30am . All pavkie

* poli Volation shall
attnd.

 

 

Sete, Nf eBLI. Kectuorl A. Tecan

Riche d M. Bermag, U.S.D.I.

 

 

 

 

 
